SHIELDS, Judge,
dissenting.
I dissent.
With all due respect to the majority’s reliance on U.S. v. Fawler, (5th Cir. 1979) 605 F.2d 181, cert. denied, 445 U.S. 950, 100 S.Ct. 1599, 63 L.Ed.2d 785, I agree with the approach of our own supreme court in Fitz*841gerald v. State, (1970) 254 Ind. 39, 257 N.E.2d 305. In Fitzgerald the supreme court was faced with an identical situation: a defendant who did not desire to waive his right to counsel or proceed to trial without such assistance and yet made
“[a] determined effort ... to avoid being tried at all and to bring about delay and disruption of the criminal proceedings through his own inaction.”
257 N.E.2d at 311. In reversing the trial court’s action in proceeding with the trial when the defendant was without counsel at the outset, the supreme court stated:
“Although we believe that the conduct of the appellant had reached the point where remedial action by the court was indicated, we believe that the trial judge had other means at his disposal short of proceeding with the trial, with which to deal with the situation in this case. The court, in its judicial discretion, could have appointed an attorney to handle appellant’s defense conditioned on the payment of the legal fees by appellant. Alternatively the court could have granted appellant a further continuance to renew his ‘efforts’ in securing a lawyer, such efforts to be inspired by the clear warning by the court that failure to secure such counsel would be deemed an interference with the administration of justice and punishable as contempt. Either one of these actions or a combination of the two by the trial court would seem adequate to bring the appellant to trial.
“Proceeding with the trial as occurred in this ease, in light of the mandates of the U.S. and Indiana Constitutions and prior case law decided thereunder, was improper, irrespective of how strongly we are convinced that appellant sought to avoid said trial. Without a clear waiver, certain constitutional rights, such as the assistance of counsel, must be afforded the defendant about to be tried. As we have indicated, however, the trial court is not powerless where a defendant attempts to prostitute the system and thwart the ends of justice.”
I perceive these alternatives are effective means of dealing with an obstreperous defendant while at the same time observing our constitutional mandates; further, I find them preferable to the majority’s approach of deeming Hardy’s conduct as a waiver of his right to counsel when he is vociferously demanding that right.
Further, I disagree with the majority’s conclusion the trial court substantially complied with Fitzgerald in this case. Fitzgerald required the trial court to clearly warn Hardy that his continual failure to secure counsel would be contempt and punishable as such. It did not do so. In addition, when Hardy failed to secure counsel after the warning, the trial court remedy was to find Hardy in contempt and order him confined until he purged himself. This, too, the trial court did not do.
Therefore, I vote to reverse Hardy’s conviction and remand this case to the trial court with instructions to grant Hardy a new trial.